Citation Nr: 0609656	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  94-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extraschedular rating for post-operative 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
January 1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision.  In a 
May 1996 decision, the Board - in part - upheld the denial of 
an increased rating for the right knee disability.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the CAVC).  In 
January 1997, the Court vacated the Board's decision and 
remanded for consideration of Deluca v. Brown, 8 Vet. App. 
202 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board, in 
turn, remanded the matter in October 1997.  

By an April 1999 rating decision, the RO reclassified of the 
veteran's right knee disability, and assigned a 30 percent 
rating for osteoarthritis of the right knee and a 20 percent 
rating for postoperative meniscectomy of the right knee.  In 
August 1999, the Board denied an increased rating for the 
postoperative residuals of right knee injury.  This matter 
was again appealed to the Court, which granted a joint motion 
for remand in May 2000.  In the joint motion, the parties 
agreed that the appellant was not contesting the Board's 
decision as to the schedular evaluation of his right knee 
disability.  Thus, the remaining matter before the Board 
concerns only whether the RO should have referred the 
veteran's case for the assignment of an extraschedular 
evaluation.  

The Board in December 2000 decided that the criteria for 
consideration of an extraschedular rating had not been 
satisfied, and the veteran again appealed to the Court.  In 
September 2002, the Court vacated the December 2000 decision 
and remanded for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In June 2003, the Board remanded the claim to the RO.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran has not required frequent hospitalizations 
and has not demonstrated marked interference with his 
employment as a result of his service-connected disability.

2.  The schedular evaluations in this case are not 
inadequate, and there is not an exceptional disability 
picture in this case.  


CONCLUSION OF LAW

The criteria for consideration of an extraschedular rating 
have not been satisfied.  38 U.S.C.A. § 5107, 5103, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.321 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Here, the Board's 
consideration has been specifically limited to the question 
of whether referral for assignment of an extraschedular 
rating is supported by the evidence.  

While the veteran is not now contesting the schedular 
evaluations assigned, these must be reviewed to determine if 
an extra-schedular evaluation is warranted.  The veteran is 
rated 30 percent for post-traumatic arthritis of the right 
knee under DC's 5010-5261 and 20 percent for postoperative 
meniscectomy of the right knee under DC 5258.  When the 
schedular evaluations are inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran has been examined by VA on several occasions and 
findings do not reflect that the schedular evaluations 
assigned are inadequate.  Motion of the knee was recorded in 
March 1994 from 0 to 125 degrees; in March 1999 from 10 to 
110 degrees; and in February 2005 from 0 to 90 degrees.  Pain 
on motion has been documented as well as crepitus.  X-rays in 
March 1999 confirm the presence of arthritis.  In addition, 
on examination in February 2005, the knee was noted to be 
stable to varus and valgus stress, with no change in range of 
motion, weakness, fatiguability or incoordination after 
repeated motion.  The examiner documented pain on motion and 
tenderness to palpation.  

While the February 2005 examiner stated in a September 2005 
addendum that the veteran's inability to perform his work as 
a hall monitor and hall maintenance supervisor is directly 
related to his sevice-connected knee, the Board finds that 
the currently assigned ratings adequately compensate him for 
any industrial impairment he experiences.  Although the 
veteran reported in his May 1994 appeal that in 1992 he had 
left a job that had required prolonged standing and stair 
climbing because of the pain, he reported at the September 
1993 VA examination that he was currently working as a mall 
maintenance supervisor.  The record does not contain any 
documentation that the veteran's retirement was due to his 
right knee or that the right knee interferes markedly with 
his employment.  The veteran described himself on examination 
in February 2005 and March 1999 as unemployed, but the recent 
VA treatment records describe him as retired.  The September 
2005 VA report describes the veteran's work history after 
military service as retirement from work from 1972 to 1992 as 
a juvenile officer, followed by work at a mall from 1992 to 
1996, and more recent work as a hall monitor.  The veteran 
explained, in response to the January 2006 supplemental 
statement of the case, that he had not worked as a hall 
monitor; rather, he did not get a job as a school hall 
monitor because of the prolonged standing required.

The veteran's service connected right knee disability cannot 
now markedly interfere with his employment, since he has 
stated that he is currently retired and does not work.  While 
he experiences limitations due to his knee, including 
climbing stairs, an inability to ride a bicycle, and problems 
standing, and while these may affect him in a work 
environment, as noted above, the schedular criteria 
adequately compensate him for such limitation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (consideration of higher rating 
required for greater limitation of motion from pain on use 
during flare-ups).  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Further, no medical records, including VA records for 
outpatient treatment beginning in 1992 to 2004 show that the 
veteran has been frequently hospitalized for right knee 
complaints or that he has had to receive extensive treatment 
that would reflect unusual circumstances regarding the right 
knee.  

In view of the foregoing, the evidence does not support a 
higher evaluation on extraschedular grounds as the schedular 
ratings are adequate and no unusual circumstances exist in 
the record that would render impractical the application of 
the rating criteria.  Consequently, the RO's decision not to 
refer this matter for the assignment of an extraschedular 
rating was not improper.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
before the Board that complied with the requirements noted, 
by letter in December 2004.  The deficiency in the timing of 
the notice is harmless error.  This appeal arises from a 1994 
rating decision, long before the current notice requirements 
were enacted in November 2000.  The requisite notifications 
were ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield , Id.   

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   


In the present appeal, the December 2004 letter did not 
comply with the findings in Dingess/Hartman; the claim for 
service connection for right knee disability was 
substantiated in 1971, however, and there is thus no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby)

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
medical records have been obtained.  In addition, the veteran 
has indicated in January 2005 that he had no further 
information to submit on this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Entitlement to referral for the assignment of an 
extraschedular rating for postoperative residuals of a right 
knee injury is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


